Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 10, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  154773(69)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Megan K. Cavanagh,
                                                                                                                       Justices
            Plaintiff-Appellee,
                                                                   SC: 154773
  v                                                                COA: 325662
                                                                   Macomb CC: 2009-005244-FC
  IHAB MASALMANI,
             Defendant-Appellant.
  ______________________________________/

         On order of the Chief Justice, the second motion of defendant-appellant to extend
  the time for filing his brief is GRANTED. The brief will be accepted as timely filed if
  submitted on or before September 6, 2019.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  July 10, 2019

                                                                              Clerk